           Case 1:11-cr-00678-RJS Document 25 Filed 02/03/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA

          -v-                                                  No. 11-cr-678 (RJS)
                                                                    ORDER
 ANTHONY NORTHINGTON,

                        Supervisee.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of defense counsel’s letter, dated February 1, 2021, and signed

Waiver of Presence Form indicating that Supervisee Northington wishes to proceed remotely in

this matter.    Accordingly, IT IS HEREBY ORDERED that the conference on Supervisee

Northington’s alleged violations of supervised release will take place on Wednesday, February 9,

2021 at 10:30 a.m. E.T. via Zoomgov videoconference. Chambers will email the parties directly

in due course with further instructions for accessing the videoconference. Members of the public

may monitor the conference via the Court's free audio line by dialing 1-888-363-4749 and using

access code 3290725#.

SO ORDERED.

Dated:          February 2, 2021
                New York, New York


                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
